DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-16-21.
Claims 1-20 are pending in the instant application.

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-16-21.
Applicant’s election without traverse of Group I, claims 1-17, SEQ ID No. 48, SpCas9, and the PAM sequences of SpCas9, in the reply filed on 6-16-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at position 34 of an undefined or unspecified sequence, a nucleotide at position 35 of an undefined or unspecified sequence, and/or a nucleotide at position 38 from the 5”-terminus of an undefined or unspecified nucleotide sequence encoding a wild-type KRAS polypeptide, or which target nucleotide sequence optionally comprises a modification from guanine to thymine or cytosine at position 34 of an undefined or unspecified sequence, a modification from guanine to any one of thymine, adenine, and cytosine at position 35 of an undefined sequence, or a modification from guanine to adenine at position 38 of an undefined or unspecified sequence
Appropriate clarifications and corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the measurement of tumor size following subcutaneous transplantation into nude mice of serially transduced cancer cells wherein Cas9-expresslng SW4G3 cells were first transduced in vitro with a lentiviral vector, subsequently transduced in vitro with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner, does not reasonably provide enablement for making and/or using the large genus of compositions claimed for treating cancer in any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:

Teachings in the specification and prior art

The teachings in the specification: 
The specification teaches the following:
FIGS. 4A to 4C are images and graphs showing results of colony forming assay, soft agar assay, and MTS assay of cancer cells which were serially transduced with a Cas9~encoding lentiviral vector and a guide RNA-encoding vector…  FIGS. 5A to 5C are images and graphs showing results of measuring tumor sizes and weights according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells which were serially transduced with a Cas9-encoding lentiviral vector and a guide RNA-encoding vector.

FIG. 6 shows graphs of tumor volumes (mm3) and weights (g) and images of tumors according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells or a common cell line followed by intra-tumoral injection of a Cas9-encoding lentiviral vector and a guide RNA-encoding vector; and [DOSS] FIG. 7 shows graphs of tumor volumes (mm3) and weights (g) and images of tumors according to 35T9P17 guide RNA expression after transplanting nude mice with cancer cells or a common cell line followed by intra-tumoral injection of a Cas9-encoding AAV vector and a guide RNA-encoding vector.

To validate the function of the guide RNAs selected in 3 at the endogenous target KRAS sequences, cancer cells having KRAS mutations were transduced with lentiviral vectors encoding Cas9 and the corresponding guide RNAs.
SW403 (heterozygous for c.35G>T mutation), SW480 (homozygous for c.35G>T mutation), SW620 (homozygous for c.35G>T mutation), LS513 (heterozyous for c.35G>A mutation), LoVo (heterozyous for c.38G>A mutation), and HT29 cell line (wild-type KRAS) were used as cancer cells. The insertion/deletion (indel) frequencies at the endogenous target KRAS sequences were evaluated by deep sequencing, and the results are shown in FIG. 3. …

As shown in FIG. 3, transduction of Cas9 and 35T9P17 guide RNA showed indel frequencies of 50 % in SW4G3 cells and 81 % and 80 % in SW480 and SW62Q cells, respectively. Further, transduction of Cas9 and 35A9P17 showed indel frequencies of 36 % in LS51336, and transduction of Cas9 and 38A6P17 showed ), indicating that 35A9P17 is highly selective for wild-type KRAS sequence, and 35T9P17 and 38A6P17 are highly selective for mutant KRAS sequence.

Cancer cells were transduced with Cas9-encoding lentiviral vectors…, and then transduced with guide RNA-encoding vectors... As a negative control, a completely different sequence-targeting guide RNA without activity was used.

These transduced cells were subjected to colony forming assay, soft agar assay, and MTS assay…

As shown in FIGS. 4A to 4D, expression of Cas9 and 35T9P17 guide RNA in SW403 cells led to 94 % and 70 % reductions in the number of colonies in colony forming assay and soft agar assay, respectively. Similar results were also observed in SW480 and SW620 cells. Furthermore, expression of Cas9 and 35A9P17 guide RNA in LS513 cells resulted in 91 % and 96 % reductions in the number of colonies in colony forming assay and soft agar assay, respectively. Meanwhile, the expression of Cas9 and 38A6P17 guide RNA in cancer cells reduced the number of colonies in colony forming assay and soft agar assay, but the reduction was only 25 % and 61 %, respectively, suggesting that 38A6P17 guide RNA partially inhibits the survival and tumorigenicity of KRAS mutant cancer cells, but 35T9P17 and 35A9P17 guide RNAs significantly inhibit the survival and tumorigenicity of cancer cells. When guide RNAs were expressed in a doxycyciine-inducible manner, similar results were observed.

The effect of Cas9 and guide RNA on cell proliferation was evaluated by MTS cell proliferation assay. Cancer cells were transduced with Cas9 and guide RNA, and one day later, live ceils were counted. 5000 cells per sample were plated into 96-weil, and untransduced cells were removed using puromycin selection for 24 hours. After plating, an MTS reagent was added thereto, and cell proliferation was determined by incubation for 48 hours, The optical density at 490 nm of MTS reaction was measured and normalized to the optical density of the negative control. The relative number of cells transduced with guide RNA to ceil transduced with the negative control guide RNA was determined, and the results are shown in FIG, 3C. As shown in FIG, 3C, the relative viable cell number in the population expressing Cas9 and 35T9P17 RNA were, on average, 0,34, 0.48, and 0.71 in SW403, SW480, and SW620 cells, respectively. Meanwhile, the expression of Cas9 and guide RNA in HT29 cells did not alter the number of cells in the MTS cell proliferation assay, suggesting that removal of mutant KRAS with Cas9 and guide RNA inhibits proliferation or survival of cancer cells, but does not inhibit proliferation or survival of cells having the wild-type KRAS sequence.

Cas9-expresslng SW4G3 cells were transduced with a lentiviral vector. The cells were subsequently transduced with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner. Subcutaneous transplantation of these serially transduced cancer cells into nude mice led to tumor formation over 14 days. Then, doxycyciine was administered to the mice to induce 35T9P17 guide RNA expression in the tumor cells. After transplantation of the cancer cells, tumor size and weight m: doxycyciine treated, *: p<G.05, **: p<0.01, ***: p<0.001).

As shown in FIGS. 5A to §G, 35T9P17 guide RNA expression did not affect tumor sizes of mice injected with ceils having the wild-type KRAS sequence, but significantly suppressed tumor growth and reduced tumor weights of mice injected with ceils having the mutant KRAS sequence, suggesting that targeting mutant KRAS with CRISPR-Cas may control tumor growth in vivo.

In Example 1.6, cancer cells transduced with Cas9 and 35T9P17 guide RNA were transplanted into nude mice to induce tumorigenesis, and anti-cancer effect was confirmed. Furthermore, it was confirmed whether external injection of Cas9 and 35T9P17 guide RNA into tumor cells also exhibits the anti-cancer effect.

5-week-old athymic male BALB/c nude mice were prepared. 2x1G6 of SW403 cancer cells having KRAS c.35G>T mutant were subcutaneously injected into the flanks of the prepared nude mice (six mice per group) and allowed to form tumors over 2 weeks. Meanwhile, as a control group, HT29 ceil line containing the wild-type KRAS were subcutaneously injected into athymic mice.

To deliver Cas9 and 35T9P17 guide RNA to cancer cells, each tumor of the mice was directly injected with lentivirus expressing Cas9 and 35T9P17 guide RNA (1x10s TU lentivirus in 50 pi PBS) with insulin syringes… three times with 3 day-intervals between injections. As a negative control group, each tumor of the mice was injected with lentivirus expressing only Cas9. Thereafter, tumor size was evaluated every 3 days using a caliper. Mice were sacrificed 5 weeks after the tumor cell injection, and the tumors were removed from the mice.

Volumes (mm3), weights (g), and images of the removed tumor tissues are shown in FIG. 0 (A to C: transplantation of SW403 cancer cells, D to F: transplantation of HT29 cell line, error bars: standard error of the measurement, sgRNA: 35T9P17 guide RNA, triangle: lentivirus injection, ***: p<O.Q01, ns: not significant, scale bars in. C and F: 1 cm).

As shown in FIG. 6, intra-tumoral injection of lentivirus expressing Cas9 and 35T9P17 guide RNA inhibited the tumor growth, whereas the negative control group showed the robust tumor growth. Delivery of Cas9 and 35T9P17 guide RNA into tumors which were generated using cancer cells without mutant KRAS did not affect tumor growth, which was comparable to those injected with lentivirus expressing only Cas9. [0089] Accordingly, it was confirmed that 35T9P17 guide RNA has the specificity for cancer cells containing the KRAS c.35G>T mutation, and intra-tumoral injection of the molecular scissors using the lentiviral vector also exhibits the anti-cancer effect.

To examine whether use of an adeno-associated viral (AAV) vector exhibits the similar effect to use of the Lentiviral vector, 35T9P17 guide RNA was cloned into a PX552 vector... A miniCMV-Cas9-shortPolyA plasmid… was used for Cas9   35T9P17 guide RNA-containing AAV vector and miniCMV-CasO-shortPolyA plasmid were co-transfected into HEK293T cells, together with pAAV-RC2… and helper DNA…, and then cultured for about 48 hours to obtain a virus-containing supernatant. The obtained AAV vector (1x1012 ge/mi AAV in 50 pi of PBS) was injected into tumors of athymic nude mice, in the same manner as in lentivirus. As a negative control group, an AAV vector encoding only green fluorescent protein (GFP) was used. Tumor size was evaluated every 2 days using a caliper. Mice were sacrificed 12 days after AAV injection, and the tumor tissues were removed from the mice.
Volumes (mm3), weights (g), and images of the removed tumor tissues are shown in FIG. 7 (A to C: transplantation of SW403 cancer cells, error bars: standard error of the measurement, sgRSMA: 35T9P17 guide RNA, triangle: AAV injection, **; p<0.Q1, *: p«G.1, scale bar in G: 1 cm).

As shown in FIG. 7, use of AAV also resulted in significant control of tumor growth, albeit to a lesser extent than caused by use of lentivirus.

[Emphases added][Citations omitted].
The examples provided in the instant specification, of the measurement of tumor size following subcutaneous transplantation into nude mice of serially transduced cancer cells wherein Cas9-expresslng SW4G3 cells were first transduced in vitro with a lentiviral vector, subsequently transduced in vitro with another lentiviral vector that expresses the 35T9P17 guide RNA in a doxycyline-inducible manner, are not representative or correlative of the ability to make or use a representative number of species of therapeutic agents as instantly claimed, wherein any cancer in a subject is prevented or treated.
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the disclosure of agents providing the ability for effective therapeutic effects in any subject as instantly claimed.  Since the specification fails to provide the requisite guidance for the design, delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it 
In light of these teachings, Applicants have not provided adequate guidance in the specification toward making and using a representative number of species of the broad genus of therapeutic agents encompassed by the claims. 
One skilled in the art would not accept on its face the examples provided in the instant disclosure at the time of filing as being representative of the broad genus of therapeutic agents claimed.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, the description provided is insufficient. 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed.
Thus, Applicant was not in possession of the claimed genus.  
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravanis et al (WO 2017/218512).
Aravanis et al (WO 2017/218512) teach compositions and vectors comprising a guide RNA between 10 and 30 nucleotides for removing a nucleotide sequence encoding a KRAS polypeptide in vitro or in vivo in the genome of a cell, which guide strand comprises two or more consecutive polynucleotides complementary to a target nucleotide sequence encoding a wildtype or mutant KRAS polypeptide, or any combination thereof, which .target nucleotide sequence optionally further comprises a protospacer adjacent motif (PAM) optionally comprising 5’-TGG-3’, 5’-TAG-3’, 5’-AGG-3’, or 5’-CTG-3’, which composition optionally further comprises a second polynucleotide comprising a nucleotide sequence encoding a Cas polypeptide optionally comprising a Cas9 or a Cpfl polypeptide (see esp. pages 1-14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aravanis et al (WO 2017/218512) in view of Bos et al (USPN 5,847,095) and Shemi et al (WO 2013/157010), the combination further in view of Chiang et al (US 2021/0147933) and Shemi et al (USPN 9,687,500).

Aravanis et al (WO 2017/218512) teach compositions comprising a guide RNA between 10 and 30 nucleotides for removing a nucleotide sequence encoding a KRAS polypeptide in vitro or in vivo in the genome of a cell, which guide strand comprises two 
The primary reference does not teach the target regions of KRAS as instantly claimed.
Bos et al (USPN 5,847,095) teach compositions comprising oligonucleotide probes specific for cancer associated KRAS mutations and comprising SEQ ID No. 42 (See esp. Acc. No. AAV73105, Col. 19-20, alignment with instantly claimed SEQ ID No. 42).
ID   AAV73105 standard; DNA; 20 BP.
DE   Human ras oncogene mutant detecting oligomer K-12f.
KW   Ras oncogene; probe; point mutation; detection; cancer; ss.
CC PN   US 5847095-A.
CC PI   Bos JL,  Van Der Eb AJ;
CC PT   Probes for detecting ras oncogene point mutations - useful for the 
diagnosis of cancer associated with single base mutations.
SQ   Sequence 20 BP; 5 A; 10 C; 3 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 1;  Length 20;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTGGAGCTGCTGGCGTAGG 20
              ||||||||||||||||||||
Db         20 GTTGGAGCTGCTGGCGTAGG 1


Shemi et al (WO 2013/157010) teach inhibitory oligonucleotides comprising SEQ ID No. 42 specifically targeting KRAS mutations for treating cancers (See esp. SEQ ID 
ID   BAX20107 standard; RNA; 19 BP.
DE   Mutated K-ras oncogene-specific siRNA sense strand, SEQ ID 11.
KW   K-Ras GTPase; K-ras oncogene; K-ras2; KRAS gene;
KW   Kirsten rat sarcoma 2 viral oncogene homolog oncogene; RASK2;
KW   bladder cancer; brain tumor; breast tumor; colon tumor; cytostatic;
KW   drug delivery; gene silencing; lung tumor; metastasis; pancreas tumor;
KW   prostate tumor; rna interference; short interfering RNA; siRNA; ss;
KW   therapeutic; uterine cervix tumor.
OS   Homo sapiens.
CC PN   WO 2013/157010-A1.
CC PI   Shemi A,  Zorde Khvalevsky E,  Horvitz E;

  Query Match             95.0%;  Score 19;  DB 47;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   73.7%;
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTGGAGCTGCTGGCGTAG 19
              |::|||||:||:||||:||
Db          1 GUUGGAGCUGCUGGCGUAG 19

Chiang et al (US 2021/0147933) teach inhibitory oligonucleotides comprising SEQ ID No. 48 specifically targeting KRAS mutations for detecting or treating cancers (See esp. SEQ ID No.4 of Chiang et al, and its alignment with the instantly claimed SEQ ID No. 48).
Publication No. US20210147933A1
;  APPLICANT: Chiang, Yuh-Min
; SEQ ID NO 4
;  LENGTH: 17
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  OTHER INFORMATION: synthetic oligonucleotide probe KRAS 12VAL
;  OTHER INFORMATION:ArryPrb1 for 12Val mutant K-Ras sequence

  Query Match             94.1%;  Score 16;  DB 9;  Length 17;
  Score over Length       94.1%;
  Best Local Similarity   100.0%;
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTGGAGCTGTTGGCG 16

Db         16 GTTGGAGCTGTTGGCG 1

Shemi et al (USPN 9,687,500) teach inhibitory oligonucleotides comprising SEQ ID No. 48 specifically targeting KRAS mutations for treating cancers (See esp. SEQ ID No. 11, alignment with instantly claimed SEQ ID No. 48 and SEQ ID No. 48).
; Sequence 11, Application US/14711800
; Patent No. 9687500
;  APPLICANT:Amotz Shemi
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING CANCER
;  PRIOR FILING DATE: 2012-11-14
; SEQ ID NO 11
;  LENGTH: 19
;  TYPE: RNA
;  ORGANISM: Artificial Sequence

  Query Match             95.0%;  Score 19;  DB 31;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   73.7%;
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTGGAGCTGCTGGCGTAG 19
              |::|||||:||:||||:||
Db          1 GUUGGAGCUGCUGGCGUAG 19

It would have been obvious to utilize the target sequences comprising SEQ ID Nos. 42 and 48, specifically targeting KRAS and mutations thereof, because these target sequences and corresponding inhibitory oligonucleotides and probes detecting KRAS mutations linked to cancer were well known in the art and routinely utilized for inhibiting the expression of KRAS, as taught previously by Bos, Shemi, Chiang and Shemi.  It would have been obvious to design and utilize guide strands comprising the well-known KRAS target regions comprising SEQ ID Nos. 42 and 48 because Aravanis taught the motivation and means to design guide strands and PAM sites as instantly claimed for the inhibition of expression of a target gene, including KRAS. One of skill in 
	For these reasons, the instant obviousness rejection is proper.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Jane Zara
7-12-21
/JANE J ZARA/Primary Examiner, Art Unit 1635